           Case: 3:15-cv-00475-jdp Document #: 291 Filed: 11/20/19 Page 1 of 1
                                                                             ATTORNEYS AT LAW
                                                                             777 EAST WISCONSIN AVENUE
                                                                             MILWAUKEE, WI 53202-5306
                                                                             414.271.2400 TEL
                                                                             414.297.4900 FAX
                                                                             WWW.FOLEY.COM

                                                                             WRITER’S DIRECT LINE
                                                                             414.297.5601
                                                                             tshriner@foley.com EMAIL


                                      November 20, 2019

 BY ECF

 Clerk of Court
 United States District Court
 Western District of Wisconsin

           Re:   Dawson v. Great Lakes Educational Loan Services, Inc., No. 15-CV-475

       In Great Lakes’ opening and reply briefs in support of their motion for summary
judgment, filed on June 3 and August 16, 2019, we explained why the RICO count in
Ms. Dawson’s complaint does not state a valid claim because she did not plead a
pattern of racketeering activity. Specifically, her fraud allegations failed to satisfy Rule
9(b) and therefore could not support a pattern of racketeering activity, and she neither
alleged nor can prove either open-ended or close-ended continuity. Opening Br. 38–49,
Dkt. 218 at 47-58; Reply Br. 33-37, Dkt. 262 at 42-46.

       A November 12, 2019 decision by the Court of Appeals for the Seventh Circuit
demonstrates the continuing strength of these points, in affirming dismissal for failure
to plead a pattern of racketeering activity of a RICO claim containing allegations far
more detailed than Dawson’s. Menzies v. Seyfarth Shaw LLP, No.18-3232. Specifically,
the court refused to treat fraud allegations pled without requisite Rule 9(b) particularity
as RICO predicate acts. Slip op. at 20–21. Further, the court refused to find that
continuity existed where the scheme alleged did not “present[] any meaningful
prospect of continuing.” Slip op. at 25; accord id. at 23–25. Using Fed. R. App. P. 28(j) as
our model, we provide the decision as supplemental authority supporting our motion.

                                                 Very truly yours,

                                                 s/ Thomas L. Shriner, Jr.

                                                 Thomas L. Shriner, Jr.

cc:        All counsel of record (by ECF)




BOSTON                JACKSONVILLE      MILWAUKEE           SAN DIEGO              TALLAHASSEE
BRUSSELS              LOS ANGELES       NEW YORK            SAN FRANCISCO          TAMPA
CHICAGO               MADISON           ORLANDO             SHANGHAI               TOKYO
DETROIT               MIAMI             SACRAMENTO          SILICON VALLEY         WASHINGTON, D.C.
                                                                                                    4831-4392-2861.1
